DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 4/7/2021, in which claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 4/7/2021 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Clams 1 – 20 recites generation of sub-plan  during execution of query plan and various parameter used to measure element for generating it, however, the claim does not produce any output either for the query or execution of the sub-plan.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 4, 6 – 7,  9 - 10, 12, 14 – 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Downer et al (US 2008/0256024 A1).
As per claim 1, Downer et al (US 2008/0256024 A1) discloses,
A system comprising: a processor; and 5a memory comprising instructions executable by the processor to: select, during execution of a query plan comprising a first sub-plan and a second sub-plan (para.[0014]; “optimizing a database query generates a query plan for the database query, where the query plan includes first and second subplans” and para.[0015]; “selecting or discarding subplans based on the resource costs”).
the first sub-plan for execution, wherein the query plan is executable to provide a result for a database query (para.[0015]; “a query plan is selected based on evaluations of resource cost and the query plan is executed to generate a result set”).
wherein the first sub-plan and the second sub-plan are to provide the 10same output ((para.[0037]; “Query plans A (102) and B (104) may be plans generated for the same query………. Query plan A (102) may consist of subplan 1 (110) subplan 2 (112) and subplan 3 (114)”).
wherein a first component is to be involved in execution of the first sub-plan and a second component is to be involved in execution of the second sub-plan (para.[0015]; “evaluating the first and second subplans for resource cost comprises collecting statistics on the first and second subplans and estimating resource costs based on the collected statistics”).
wherein the selection is based on a runtime performance parameter of the first component and a runtime performance parameter of the second component (para.[0015]; “selecting or discarding subplans based on the resource costs, and estimating resource costs for the query plan based on the selected subplans. …… a query plan is selected based on evaluations of resource cost”). 
and 15cause execution of the first sub-plan (para.[0015]; “the query plan is executed to generate a result set”). 

As per claim 4, the rejection of claim 1 is incorporated and further Downer et al (US 2008/0256024 A1) discloses,
30wherein a first plurality of components is to be involved in execution of the first sub-plan, wherein a second plurality of 39components is to be involved in execution of the second sub-plan (para.[0015]; “evaluating the first and second subplans for resource cost comprises collecting statistics on the first and second subplans and estimating resource costs based on the collected statistics” and para.[0036]; “statistics data may be related to statistical information such as, but not limited to, an index, tables and their indices, objects in a schema, objects in a database, etc. Optimization data may also include progress data for partially optimized plans consisting of, for example, statistics collected, costing data for portions of the query plan derived from the statistical data from the statistics collection”).
and wherein the instructions are executable to: compute a first runtime cost for execution of the first sub-plan based on the runtime performance parameters of the first plurality of components (para.[0015]; “evaluating the first and second subplans for resource cost comprises collecting statistics on the first and second subplans and estimating resource costs based on the collected statistics”). 
5compute a second runtime cost for execution of the second sub-plan based on the runtime performance parameters of the second plurality of components (para.[0015]; “evaluating the first and second subplans for resource cost comprises collecting statistics on the first and second subplans and estimating resource costs based on the collected statistics”).
and select the first sub-plan for execution based on a comparison of the first runtime cost and the second runtime cost (para.[0015]; “selecting or discarding subplans based on the resource costs, and estimating resource costs for the query plan based on the selected subplans. …… a query plan is selected based on evaluations of resource cost”). 

As per claim 6, the rejection of claim 1 is incorporated and further Downer et al (US 2008/0256024 A1) discloses,
20wherein the instructions are executable to select the first sub-plan based on a first rental cost of a first processor to be involved in execution of the first sub-plan and a second rental cost of a second processor to be involved in execution of the second sub-plan (para.[0004]; “estimate the runtime cost of evaluating the query, in terms of the number of I/0 operations required, the CPU requirements, and other factors”).	

As per claim 7, the rejection of claim 1 is incorporated and further Downer et al (US 2008/0256024 A1) discloses,
wherein the query plan comprises a sub-plan 25selection operator indicating the first sub-plan, the second sub-plan, the first component, and the second component and comprising the instructions to select the first sub-plan and the instructions to cause execution of the first sub-plan (para.[0015]; “selecting or discarding subplans based on the resource costs, and estimating resource costs for the query plan based on the selected subplans. …… a query plan is selected based on evaluations of resource cost”). 

As per claim 9, the rejection of claim 1 is incorporated and further Downer et al (US 2008/0256024 A1) discloses,
comprising instructions executable to generate the second sub-plan during execution of the query plan (para.[0044]; “check is then made to see if there is another plan available that was generated by the query optimizer and, if so (yes branch of decision block 80), the process for evaluating the next plan”).

As per claim 10, Downer et al (US 2008/0256024 A1) discloses,
A method comprising: receiving a query plan for execution of a database query (para.[0014]; “optimizing a database query generates a query plan for the database query”).
the query 15plan comprising: a first plurality of equivalent sub-plans that are to provide the same first output (para.[0037]; “Query plans A (102) and B (104) may be plans generated for the same query………. Query plan A (102) may consist of subplan 1 (110) subplan 2 (112) and subplan 3 (114)”). 
and a first sub-plan selection operator indicating components to be involved in execution of each of the first plurality of equivalent sub-20plans (para.[0015]; “selecting or discarding subplans based on the resource costs”).
selecting, in response to executing the first sub-plan selection operator during execution of the query plan (para.[0015]; “selecting or discarding subplans based on the resource costs”).
a first sub-plan from amongst the first plurality of equivalent sub-plans based on runtime performance parameters of components to be involved in execution of each of the first plurality of 25equivalent sub-plans (para.[0015]; “a query plan is selected based on evaluations of resource cost and the query plan is executed to generate a result set”).
and executing the first sub-plan for execution of the query plan (para.[0015]; “the query plan is executed to generate a result set”).

As per claim 12, the rejection of claim 10 is incorporated and further Downer et al (US 2008/0256024 A1) discloses,
wherein the first plurality of equivalent sub-plans comprises a second sub-plan, wherein selecting the first sub-plan comprises: scomparing runtime performance parameters of components to be involved in execution of the first sub-plan with reference values of the runtime performance parameters; and comparing the runtime performance parameters of components to be involved in execution of the second sub-plan with the reference values of 10the runtime performance parameters (para.[0015]; “selecting or discarding subplans based on the resource costs, and estimating resource costs for the query plan based on the selected subplans. …… a query plan is selected based on evaluations of resource cost”). 

As per claim 14, the rejection of claim 10 is incorporated and further Downer et al (US 2008/0256024 A1) discloses,
wherein the query plan further comprises: a second plurality of equivalent sub-plans that are to provide the same second output (para.[0037]; “Query plans A (102) and B (104) may be plans generated for the same query………. Query plan A (102) may consist of subplan 1 (110) subplan 2 (112) and subplan 3 (114)”).
and a second sub-plan selection operator indicating components to be involved in execution of each of the second plurality of equivalent sub-plans (para.[0014]; “optimization data associated with the first subplan and generated during evaluation of another query plan for a previous query that uses the first subplan is retrieved”).
25wherein the method comprises: selecting, in response to executing the second sub-plan selection operator during execution of the query plan, a sub-plan from amongst the second plurality of equivalent sub-plans based on runtime performance parameters of the components to be involved in 30execution of the second plurality of equivalent sub-plans (para.[0014]; “second subplan is also evaluated for resource cost. The query plan is then evaluated for resource cost based upon the evaluations of resource cost for the first and second subplans”).  

As per claim 15, the rejection of claim 10 is incorporated and further Downer et al (US 2008/0256024 A1) discloses,
wherein the query plan comprises a second plurality of equivalent sub-plans that are to provide the same second output (para.[0037]; “Query plans A (102) and B (104) may be plans generated for the same query………. Query plan A (102) may consist of subplan 1 (110) subplan 2 (112) and subplan 3 (114)”). 
wherein, during execution of the query plan, execution of one of the first plurality of equivalent sub-plans is to commence before commencement of execution of 5one of the second plurality of equivalent sub-plans (para.[0014]; “first subplan is evaluated for resource cost using the retrieved optimization data”). 
wherein the method comprises: commencing execution of the first sub-plan upon selection of the first sub-plan; and selecting one of the second plurality of equivalent sub-plans upon 10commencing execution of the first sub-plan for execution (para.[0014]; “second subplan is also evaluated for resource cost”).  

As per claim 17, Downer et al (US 2008/0256024 A1) discloses,
A non-transitory computer-readable medium comprising instructions, the instructions being executable by a processing resource to: receive a database query in response to which a result is to be provided (para.[0014]; “generates a query plan for the database query” and para.[0015]; “generate a result set”). 
25generate a first preliminary query plan that is executable to provide the result and a second preliminary query plan that is executable to provide the result (para.[0037]; “Query plans A (102) and B (104) may be plans generated for the same query………. Query plan A (102) may consist of subplan 1 (110) subplan 2 (112) and subplan 3 (114)”). 
wherein the first preliminary query plan comprises a first sub-plan (para.[0037]; “Query plan A (102) may consist of subplan 1 (110) subplan 2 (112) and subplan 3 (114)”), 
wherein the second preliminary query plan comprises a second sub-plan (para.[0038]; “query plan B (104) consists of four subplans 112, 114, 116 and 118”). 
wherein the first sub-plan and the second sub-plan are to provide the same 30output (para.[0037]; “Query plans A (102) and B (104) may be plans generated for the same query………. Query plan A (102) may consist of subplan 1 (110) subplan 2 (112) and subplan 3 (114)”).
wherein a first plurality of components is to be involved in execution 43of the first sub-plan, and wherein a second plurality of components is to be involved in execution of the second sub-plan (para.[0007]; “collecting statistics for a query in a production environment, there is a need to look at the current CPU utilization, the resources available” and para.[0043]; “query plan is evaluated based on costs predicted from the collected statistics”).                                                                                                                                                                                                                               and generate, based on the first preliminary query plan and the second preliminary query plan, a query plan to be executed to output the result for 5the database query (para.[0043]; “the query plan is evaluated based on costs predicted from the collected statistics, plus any retrieved query subplans that have already been through the optimization process”).
the query plan comprising: the first sub-plan; the second sub-plan and a sub-plan selection operator indicating the first plurality of components and the second plurality of components (para.[0015]; “evaluating the first and second subplans for resource cost comprises collecting statistics on the first and second subplans and estimating resource costs based on the collected statistics” and para.[0037]; “Query plans A (102) and B (104) may be plans generated for the same query………. Query plan A (102) may consist of subplan 1 (110) subplan 2 (112) and subplan 3 (114)”).
wherein the sub- 10plan selection operator is executable during execution of the query plan to select one among the first sub-plan and the second sub-plan based on runtime performance parameters of the first plurality of components and runtime performance parameters of the second plurality of components (para.[0015]; “selecting or discarding subplans based on the resource costs, and estimating resource costs for the query plan based on the selected subplans. …… a query plan is selected based on evaluations of resource cost”).  

15As per claim 19, the rejection of claim 17 is incorporated and further Downer et al (US 2008/0256024 A1) discloses,
20wherein the first plurality of components comprises a first processor that is to execute at least a part of the first sub-plan, a first memory coupled to the first processor, a first file that is to be accessed to execute the first sub-plan, or a first disk storing the first file (para.[0004]; “estimate the runtime cost of evaluating the query, in terms of the number of I/0 operations required, the CPU requirements, and other factors” and para.[0026]; “processor 12 coupled to a memory 14. Processor 12 may represent one or more processors (e.g. microprocessors)”). 
and wherein the second plurality of components comprises a second 25processor that is to execute at least a part of the second sub-plan, a second memory coupled to the second processor, a second file that is to be accessed to execute the second sub-plan, or a second disk storing the second file (para.[0004]; “estimate the runtime cost of evaluating the query, in terms of the number of I/0 operations required, the CPU requirements, and other factors” and para.[0026]; “processor 12 coupled to a memory 14. Processor 12 may represent one or more processors (e.g. microprocessors)”). 
  
As per claim 20, the rejection of claim 17 is incorporated and further Downer et al (US 2008/0256024 A1) discloses,
wherein the instructions are executable to: 44generate a plurality of preliminary query plans, each executable to provide the result, the plurality of preliminary query plans comprising the first preliminary query plan and the second preliminary query plan (para.[0015]; “evaluating the first and second subplans for resource cost comprises collecting statistics on the first and second subplans and estimating resource costs based on the collected statistics”). 
and select, from amongst the plurality of preliminary query plans, the first 5preliminary query plan and the second preliminary query plan for generation of the query plan based on statistics of a database table to be accessed to execute the first preliminary query plan and statistics of a database table to be accessed to execute the second preliminary query plan (para.[0015]; “selecting or discarding subplans based on the resource costs, and estimating resource costs for the query plan based on the selected subplans. …… a query plan is selected based on evaluations of resource cost”).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims  2 – 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Downer et al (US 2008/0256024 A1), in view of Kleewein et al (US 5,943,666).
As per claim 2, the rejection of claim 1 is incorporated, Downer et al (US 2008/0256024 A1) does not specifically disclose wherein the first component is a first disk storing a first file to be used in execution of the first sub-plan, wherein the second component is a second disk storing a second file to be used in execution of the second sub-plan, wherein the runtime performance parameter of the first 20component comprises a number of access requests being processed by the first disk per unit time, a queue length of waiting requests pending with the first disk, and a latency of the first disk.
	However,  Kleewein et al (US 5,943,666) in an analogous art discloses,
wherein the first component is a first disk storing a first file to be used in execution of the first sub-plan (col.3 lines 53 – 54; “first query plan is based upon execution at the remote database”).
wherein the second component is a second disk storing a second file to be used in execution of the second sub-plan (col.3 lines 54 – 55; “a second query plan is based upon execution at the system manager”).
wherein the runtime performance parameter of the first 20component comprises a number of access requests being processed by the first disk per unit time, a queue length of waiting requests pending with the first disk, and a latency of the first disk (col.6 lines 16 – 22; “The cost determination may include a consideration of one or more of the following elements: number of machine cycles requires to perform the function(s); number of memory I/O's; communication costs (time required to transmit data over a network), etc”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate heterogeneous storage of the system of Kleewein into the process of generating query plan of the system of Downer 
to identify various parameters  that hinder speedy execution of the query plan on each file and provides an avenue for making necessary changes to the execution process in order to improve the system performance.

As per claim 3, the rejection of claim 1 is incorporated, Downer et al (US 2008/0256024 A1) does not specifically disclose wherein the first component is a first file to be accessed for execution of the first sub-plan, wherein the second component is a 25second file to be accessed for execution of the second sub-plan, wherein the runtime performance parameter of the first component is a number of access requests for the first file per unit time, and wherein the runtime performance parameter of the second component is a number of access requests for the second file per unit time.
	However, Kleewein et al (US 5,943,666) in an analogous art discloses,
wherein the first component is a first file to be accessed for execution of the first sub-plan  (col.3 lines 53 – 54; “first query plan is based upon execution at the remote database”)
wherein the second component is a 25second file to be accessed for execution of the second sub-plan(col.3 lines 54 – 55; “a second query plan is based upon execution at the system manager”).
wherein the runtime performance parameter of the first component is a number of access requests for the first file per unit time (col.6 lines 16 – 22; “The cost determination may include a consideration of one or more of the following elements: number of machine cycles requires to perform the function(s), 
and wherein the runtime performance parameter of the second component is a number of access requests for the second file per unit time (col.6 lines 16 – 22; “The cost determination may include a consideration of one or more of the following elements: number of machine cycles requires to perform the function(s)”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate heterogeneous storage of the system of Kleewein into the process of generating query plan of the system of Downer to identify various parameters  that hinder speedy execution of the query plan on each file and provides an avenue for making necessary changes to the execution process in order to improve the system performance.

As per claim 5, the rejection of claim 1 is incorporated, Downer et al (US 2008/0256024 A1) does not specifically disclose wherein a first file is to be accessed to execute the first sub-plan and a second file is to be accessed to execute the second sub-plan, wherein the instructions are executable to: determine that the first sub-plan is to be executed based on a latency of a network that is to connect a computing device that manages a disk 15storing the first file and another computing device to which a record from the first file is to be returned for further processing and based on a latency of a network that is to connect a computing device that manages a disk storing the second file and another computing device to which a record from the second file is to be returned for further processing.
	However, Kleewein et al (US 5,943,666) in an analogous art discloses,
10 wherein a first file is to be accessed to execute the first sub-plan and a second file is to be accessed to execute the second sub-plan (col.3 lines 53 – 55; “first query plan is based upon execution at the remote database and a second query plan is based upon execution at the system manager”).
wherein the instructions are executable to: determine that the first sub-plan is to be executed based on a latency of a network that is to connect a computing device that manages a disk 15storing the first file and another computing device to which a record from the first file is to be returned for further processing and based on a latency of a network that is to connect a computing device that manages a disk storing the second file and another computing device to which a record from the second file is to be returned for further processing (col.6 lines 16 – 22; “The cost determination may include a consideration of one or more of the following elements: number of machine cycles requires to perform the function(s); number of memory I/O's; communication costs (time required to transmit data over a network), etc”).  
  	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate heterogeneous storage of the system of Kleewein into the process of generating query plan of the system of Downer to identify various parameters  that hinder speedy execution of the query plan on each file and provides an avenue for making necessary changes to the execution process in order to improve the system performance.


8.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Downer et al (US 2008/0256024 A1), in view of Ding et al (US 2019/0384844 A1)
As per claim 8, the rejection of claim 7 is incorporated,  Downer further discloses,
comprising instructions executable to generate the query plan, wherein the instructions are executable to: 40generate a first preliminary query plan executable to provide a result for the database query, the first preliminary query plan comprising the first sub-plan (para.[0037]; “Query plans A (102) and B (104) may be plans generated for the same query………. Query plan A (102) may consist of subplan 1 (110) subplan 2 (112) and subplan 3 (114)”). 
generate a second preliminary query plan executable to provide a sresult for the database query, the second preliminary query plan comprising the second sub-plan (para.[0037]; “Query plans A (102) and B (104) may be plans generated for the same query………. Query plan A (102) may consist of subplan 1 (110) subplan 2 (112) and subplan 3 (114)”). 
	Downer does not specifically disclose merge the first preliminary query plan and the second preliminary query plan; generate the sub-plan selection operator; and 10generate the query plan.  
	However, Ding et al (US 2019/0384844 A1) in an analogous art discloses,
merge the first preliminary query plan and the second preliminary query plan, 
generate the sub-plan selection operator and 10generate the query plan (para.[0012]; “query execution plan selection is based on observed execution cost ……..subplans that may be combined with subplans from other query execution plans to create a more efficient and valid query execution plan”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate stitching of query subplan of the system of Ding into the process of generating query plan of the system of Downer to improve changes in query execution plan, thereby reducing costs associated with execution of the query plan.

As per claim 18, the rejection of claim 17 is incorporated, Downer does not specifically disclose generate the query plan as a tree structure having the sub-plan selection operator as a node, and wherein a node of the first sub- plan and a node of the second sub-plan are child nodes of the sub-plan selection operator in the tree structure.
	However, Ding et al (US 2019/0384844 A1) in an analogous art discloses,
wherein, the instructions are executable to generate the query plan as a tree structure having the sub-plan selection operator as a node (para.[0033]; “graph may include AND and OR nodes where each node represents whether the respective subplans should be used simultaneously (AND) or are mutually exclusive (OR)” and para.[0037]; “each query execution plan is tree-structured”).
and wherein a node of the first sub- plan and a node of the second sub-plan are child nodes of the sub-plan selection operator in the tree structure (para.[0033]; “graph may include AND and OR nodes where each node represents whether the respective subplans should be used simultaneously (AND) or are mutually exclusive (OR)”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate stitching of query subplan of the system of Ding into the process of generating query plan of the system of Downer to improve changes in query execution plan, thereby reducing costs associated with execution of the query plan.

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Downer et al (US 2008/0256024 A1), in view of Kuno (US 2010/0235349 A1)
As per claim 11, the rejection of claim 10 is incorporated,  and further Downer et al (US 2008/0256024 A1) discloses,
wherein the components to be involved in execution of the first sub-plan comprises a first processor that is to execute at least a part of the first sub-plan (Fig.1 #12; “PROCESSOR” AND #30; “sub-plan 1, sub-plan 2, sub-plan 3, sub-plan n”).
	Downer does not specifically disclose wherein the runtime performance parameters of components 30comprise a busy time of the first processor, and wherein the method comprises 41determining the busy time of the first processor prior to selecting the first sub-plan.
However, Kuno (US 2010/0235349 A1) in an analogous art disclose,
wherein the runtime performance parameters of components 30comprise a busy time of the first processor, and wherein the method comprises 41determining the busy time of the first processor prior to selecting the first sub-plan (para.[0039]; “in-flight metrics for each query can include elapsed time, processor busy time, message counts, and bytes”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate in-flight metrics of query of the system of Kuno into the process of generating query plan of the system of Downer to identify each resource’s capability for effective management of workload in query execution process.

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Downer et al (US 2008/0256024 A1), in view of Chen (US 2020/0293533 A1).
As per claim 13, the rejection of claim 12 is incorporated, Downer et al (US 2008/0256024 A1)  does not discloses computing a first Euclidean distance between the runtime performance parameters of components to be involved in execution of the first sub-plan with the reference values of the runtime performance parameters; 15computing a second Euclidean distance between runtime performance parameters of components to be involved in execution of the second sub-plan with the reference values of the runtime performance parameters; and selecting the first sub-plan based on a comparison of the first Euclidean distance and the second Euclidean distance.
	However, Chen (US 2020/0293533 A1) in an analogous art discloses
comprising: computing a first Euclidean distance between the runtime performance parameters of components to be involved in execution of the first sub-plan with the reference values of the runtime performance parameters (para.[0072]; “an Euclidean distance between the target user parameter and a user parameter corresponding to each execution plan in the execution plan group is calculated”). 
15computing a second Euclidean distance between runtime performance parameters of components to be involved in execution of the second sub-plan with the reference values of the runtime performance parameters (para.[0072]; “an Euclidean distance between the target user parameter and a user parameter corresponding to each execution plan in the execution plan group is calculated”). 
and selecting the first sub-plan based on a comparison of the first Euclidean distance and the second Euclidean distance (para.[0072]; “When an Euclidean distance between the target user parameter and a user parameter corresponding to any execution plan is less than a distance threshold, the any execution plan is used as the target execution plan”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate distance calculation between the user parameter and target user parameter of the system of Chen into the process of generating query plan of the system of Downer to ease the process of generating query plan for improving system performance by reducing user’s access to time.

11. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Downer et al (US 2008/0256024 A1), in view of Zheng et al (US 2022/0114179 A1).
As per claim 16, the rejection of claim 10 is incorporated, Downer et al (US 2008/0256024 A1)  does not discloses 
comprising: determining a first number of times of selection of the first sub-plan; determining a second number of times of selection of the second sub-plan; and 15in response to the first number of times being greater than the second number of times by more than a threshold number of times, providing a notification to reduce workload of the components to be involved in execution of the first sub-plan; or providing a feedback to indicate the first sub-plan as a default 20sub-plan.
	However, Zheng et al (US 2022/0114179 A1) in an analogous art discloses,
determining a first number of times of selection of the first sub-plan (para.[0044]; “Use frequency determination unit 3031 can determine a use frequency of a query plan. Each query plan can be associated with a counter of the use frequency, e.g., counting how many times the query plan has been accessed by a query”).
determining a second number of times of selection of the second sub-plan (para.[0058]; “determine a use frequency of a query plan (e.g., query plan 200 of FIG. 2). Each query plan can be associated with a counter of use frequency to count how many times the query plan has been accessed for generating query results, and the use frequency can be determined based on the counter”). 
and 15in response to the first number of times being greater than the second number of times by more than a threshold number of times (para.[0044]; “Use frequency determination unit 3031 can determine a use frequency of a query plan. Each query plan can be associated with a counter of the use frequency, e.g., counting how many times the query plan has been accessed by a query”). 
providing a notification to reduce workload of the components to be involved in execution of the first sub-plan or providing a feedback to indicate the first sub-plan as a default 20sub-plan (para.[0071]; “sequentially search for the query plan in a first storage layer and a second storage layer. The first storage layer stores a first query plan having a first use frequency, the second storage layer stores a second query plan having a second use frequency, and the first use frequency is greater than the second use frequency”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate query plan selection metric of the system of Zheng into the process of generating query plan of the system of Downer  for effective storage of  query plan  in an easily accessible pattern, thereby  eliminate the time required to regenerate the query plan  and for reducing burdens on the available system resources.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE: Query method and query device, US 2019/0042621 A1 authors: Qiu et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



6/16/2022